Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered October 19, 1992, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
We reject defendant’s contention that his negotiated sentence of 1½ to 4½ years’ imprisonment for sexually abusing a child is unduly excessive. Defendant was not given the harshest allowable sentence for his crime and the fact that he may have tested positive for the HIV virus is not a sufficient reason, standing alone, for us to disturb his sentence.
Mikoll, J. P., Yesawich Jr., Crew III, White and Mahoney, JJ., concur. Ordered that the judgment is affirmed.